Citation Nr: 1536564	
Decision Date: 08/26/15    Archive Date: 09/04/15

DOCKET NO.  10-45 261	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Philadelphia, Pennsylvania


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim of service connection for diabetes mellitus, type II.

2.  Entitlement to service connection for diabetes mellitus, type II, to include as due to exposure to herbicides.

3.  Entitlement to service connection for hypertension, to include as due to exposure to herbicides.

4.  Entitlement to service connection for prostate cancer, to include as due to exposure to herbicides.


ATTORNEY FOR THE BOARD

Cheryl E. Handy, Counsel


INTRODUCTION

The Veteran served on active duty from August 1960 to May 1965.

This matter is before the Board of Veterans' Appeals (Board) on appeal of rating decisions issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Philadelphia, Pennsylvania.

The claim for diabetes was previously before the Board in August 2013, when it was remanded for further development, to include obtaining additional medical records and providing the Veteran with an opportunity to attend a hearing before the Board.  The medical records in question were obtained on remand.  However, while awaiting the return of this case to the Board, the Veteran filed a statement in March 2015 in which he stated he did not want a Board hearing, but wanted all of issues in this case adjudicated by the Board as soon as possible.  As such, the Board deems the prior request for a hearing to be waived.  Inasmuch as the requested development has been completed, no further action to ensure compliance with the remand directive is required.  Stegall v. West, 11 Vet. App. 268 (1998). 


FINDINGS OF FACT

1.  A rating decision issued in May 2006 denied service connection for diabetes mellitus, type II, including as due to herbicide exposure.

2.  The Veteran did not perfect his appeal of the May 2006 decision in a timely manner.

3.  Evidence received since the May 2006 rating decision was not previously considered and raises a reasonable possibility of substantiating the Veteran's claim.

4.  The record does not establish that the Veteran had service in the Republic of Vietnam or in any other location for which herbicide exposure is conceded.

5.  Diabetes mellitus was not manifested in service and is not otherwise shown to be the result of service.

6.  Hypertension is not shown to have been manifested in service or to a compensable degree within the first year after service separation and is not shown to be related to service.

7.  Prostate cancer was not manifested in service and is not shown to be related to service.


CONCLUSIONS OF LAW

1.  The May 2006 rating decision denying service connection for diabetes mellitus, type II, is final.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156 (2015).

2.  Evidence received since the May 2006 rating decision with respect to the claim of service connection for diabetes mellitus is new and material and the claim is reopened.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156 (2015).

3.  The criteria for service connection for diabetes mellitus, type II, to include as due to herbicide exposure, have not been met.  38 U.S.C.A. §§ 1110, 1116, 5103, 5103A, 5107 (West 2014); 38 C.F.R. § 3.303 (2015).

4.  The criteria for service connection for hypertension, to include as due to herbicide exposure, have not been met.  38 U.S.C.A. §§ 1110, 1116, 5103, 5103A, 5107 (West. 2014); 38 C.F.R. § 3.303 (2015).

5.  The criteria for service connection for prostate cancer, to include as due to herbicide exposure, have not been met.  38 U.S.C.A. §§ 1110, 1116, 5103, 5103A, 5107 (West. 2014); 38 C.F.R. § 3.303 (2015).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA)

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations require VA to provide claimants with notice and assistance in substantiating a claim.  See 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2015).

In January 2010 and May 2013, the RO sent the Veteran a letter, prior to adjudication of his claims, providing notice, which satisfied the requirements of the VCAA.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  No additional notice is required. 

Next, VA has a duty to assist the Veteran in the development of claims.  This duty includes assisting him in the procurement of pertinent treatment records and providing an examination when necessary.  38 C.F.R. § 3.159.

All pertinent, identified medical records have been obtained and considered.  The Veteran was not afforded VA examinations in this case because, as explained more fully below, the evidence does not establish an in-service occurrence, to include herbicide exposure, to which his current disabilities could be related.  As such, the preliminary considerations for provision of a VA examination were not met.  See McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006). 

As VA satisfied its duties to notify and assist the Veteran, no further notice or assistance is required.  See 38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. §3.159.

Legal Standard for Reopening a Claim

Generally, when a claim is disallowed, it may not be reopened and allowed, and a claim based on the same factual basis may not be considered.  38 U.S.C.A. § 7105.  However, a claim on which there is a final decision may be reopened if new and material evidence is submitted.  38 U.S.C.A. § 5108.

"New" evidence means existing evidence not previously submitted to agency decision makers.  "Material" evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156.

When determining whether the claim should be reopened, the credibility of the newly submitted evidence is to be presumed.  Justus v. Principi, 3 Vet. App. 510 (1992).

The newly presented evidence need not be probative of all the elements required to award the claim.  Evans v. Brown, 9 Vet. App. 273 (1996).  Additionally, the evidence necessary to meet the criteria of raising a reasonable possibility of substantiating the claim should be interpreted as enabling rather than precluding reopening.  Shade v. Shinseki, 24 Vet. App. 110 (2010).

Analysis

The May 2006 rating decision denied service connection for diabetes mellitus because there was no evidence that the disability had its onset in service and there was no evidence that the Veteran had ever set foot in Vietnam or had presumptive exposure to herbicides.  The rating decision was based on the Veteran's service treatment records and service personnel records, as well as medical records showing that the Veteran had been diagnosed with diabetes mellitus, type II.

After the rating decision became final, the Veteran submitted an application to reopen the claim in October 2009.  Evidence submitted since that time includes statements and assertions from the Veteran regarding his military service, with previously unreported details of that service and a response from the National Personnel Records Center stating that they were unable to determine whether or not the Veteran served in the Republic of Vietnam.

Inasmuch as the evidence received since the previous final denial was not presented to or considered by VA in the prior adjudication, it is considered new.  As it addresses the basis for the previous denial, i.e., service in Vietnam, and it pertains to the elements which must be established for service connection, it raises at least a possibility that the claim might be granted and is therefore material.  As new and material evidence has been presented with respect to the claim of service connection for diabetes mellitus, type II, the claim is reopened and will be considered on the merits.  38 C.F.R. § 3.156.

Principles of Service Connection

Generally, to establish a right to compensation for a present disability, a Veteran must show: (1) a present disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service, the so-called "nexus" requirement.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  All three elements must be established by competent and credible evidence in order that service connection may be granted.

Evidentiary Standards 

VA must give due consideration to all pertinent medical and lay evidence in a case where a Veteran is seeking service connection.  38 U.S.C.A. § 1154(a).  

Competency is a legal concept in determining whether medical or lay evidence may be considered, in other words, whether the evidence is admissible as distinguished from weight and credibility, a factual determination going to the probative value of the evidence, that is, does the evidence tend to prove a fact, once the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997). 

Competent lay evidence means any evidence not requiring that the proponent have specialized education, training, or experience.  Lay evidence is competent if it is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a lay person.  38 C.F.R. § 3.159.

Competent medical evidence means evidence provided by a person who is qualified through education, training, or experience to offer a medical diagnosis, statement, or opinion.  38 C.F.R. § 3.159.

The Board, as fact finder, must determine the probative value or weight of the admissible evidence.  Washington v. Nicholson, 19 Vet. App. 362, 369 (2005) (citing Elkins v. Gober, 229 F.3d 1369, 1377 (Fed. Cir. 2000) ("Fact-finding in veterans cases is to be done by the Board")). 

When there is an approximate balance of positive and negative admissible evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the Veteran.  38 U.S.C.A. § 5107(b). 
  
Herbicide Exposure

The heart of the Veteran's current claims of service connection is his assertion that he is entitled to the presumption of exposure to herbicides and therefore entitled to the disabilities listed in 38 U.S.C.A. § 1116; 38 C.F.R. §§ 3.307, 3.309, which include diabetes mellitus, type II, and prostate cancer.

Exposure to certain herbicide agents, include the one commonly referred to as Agent Orange, shall be presumed for any Veteran who, during active military service, served in the Republic of Vietnam during the Vietnam era (beginning in January 1962 and ending in May 1975).  38 U.S.C.A. § 1116(f).  If a Veteran was exposed to an herbicide agent during active military, naval, or air service, diabetes mellitus, type II, and prostate cancer, among other diseases, shall be service-connected even though there is no record of such disease during service.  38 C.F.R. § 3.309(e).

"Service in the Republic of Vietnam" may include service in the waters offshore and service in other locations if the conditions of service involved duty or visitation in the Republic of Vietnam.  38 C.F.R. § 3.307(a)(6)(iii).  It is established law that a Veteran must have set foot on the land mass of Vietnam, or have been present in the inland waterways (so-called "brown water" naval activity) of that country during the statutory period in order to be considered to have had qualifying military service in Vietnam and, in turn, presumed exposure to herbicides.  See Haas v. Peake, 525 F.3d 1168 (Fed. Cir. 2008).

The Veteran's service records do not show that he had any service in the Republic of Vietnam.  He was not awarded the Vietnam Service Medal or the Vietnam Campaign Medal and his military occupational specialty (MOS) was that of an Administrative Specialist.  His DD Form 214 shows that he had one year of foreign service, but the location of that foreign service is unclear.  Personnel records do not show any overseas locations in the list of assigned units; however, one of the Veteran's performance evaluation reports indicates that he had volunteered to go to Misawa Air Force Base and serve as the keeper of records on aircraft maintenance there.  However, there is no evidence in the record that the Veteran ever set foot on land in Vietnam or Thailand or any other foreign location besides Misawa, Japan.

The Veteran has specifically and repeatedly asserted that the fact that his DD Form 214 shows he received the Armed Forces Expeditionary Medal (AFEM) is proof that he must have served in Vietnam or some other area where herbicides were used.  The provisions governing this award indicate that it is given for participation in actions in areas or zones where there is or imminent likelihood of participation in action against foreign armed opposition.  Persons entitled to receive the AFEM are those who were engaged in "direct support" of such actions.  In turn, "direct support" is defined as including the services supplied to the combat forces in the area of operations by ground units, ships, and aircraft.  To qualify for the AFEM, the service member must be a "bona fide member[] of a unit engaged in the operation."  See Exec. Order No. 10977, 26 FR 11471 (4 December 1961).

In reviewing these definitions, however, the Board notes that the Veteran, in this instance, would have qualified for the AFEM as a member of the 474th Tactical Fighter wing, an Air Force unit with aircraft engaged in Vietnam, without ever actually setting foot on the ground in Vietnam himself.  In short, receipt of the AFEM is not sufficient to demonstrate that the Veteran was ever in an area where there was action against a foreign armed opponent was imminent, whether that be Vietnam or anywhere else, only that he was a bona fide part of unit which was assigned to support such an action.  The Veteran's MOS, Administrative Specialist, is not one which would normally necessitate travel to a combat zone or area of imminent danger.  The record shows that he performed his duties in service with great care and efficiency and that he did an excellent job maintaining the records of the maintenance performed on the aircraft in his unit.  This information likewise does not suggest that he would have been in an imminent danger zone.

The Veteran has asserted that the nature of his duties was such that he, along with other members of his unit, was included on brief "secret" missions to transport aircraft and personnel to Guam, Okinawa, or Vietnam.  On these missions, the unit would land at night, unload the aircraft, stay for up to three days, reload the aircraft and leave.  The Board finds the Veteran's assertions to lack credibility.  He has not advanced any explanation as to why there would be no mention in his service personnel records of visitation to Vietnam, particularly given that it was not exactly a secret that the United States was carrying out operations in Vietnam.  Nor has he explained why the duties of maintaining the records of aircraft maintenance would have required the Veteran to accompany his unit on these purported secret missions.  The Board does not believe that the missions took place, let alone that the Veteran participated in them.  

The Veteran has also stated that he was exposed to herbicides by virtue of his military duties, because the aircraft for which he kept the records were contaminated by herbicides.  Although it is possible that the Veteran had interaction with aircraft that had been in the airspace of Vietnam and possibly even on the ground in Vietnam, the evidence does not establish actual exposure to herbicides.  Mere possibility does not equate to reasonable doubt, or otherwise rise to something above mere speculation.  The Veteran's assumption that he was exposed to aircraft that had some sort of contact with herbicides is simply too tenuous for consideration without additional supporting details.  Certainly it does not qualify the Veteran for the presumption of herbicides.  

The Veteran has asserted that he is entitled to the benefit of the doubt as to whether he was in Vietnam or any other area where herbicides were used.  However, the benefit of the doubt doctrine is only applicable where the evidence is in equipoise or evenly balanced.  In this case, the objective evidence does not support a finding that the Veteran was present in Vietnam or anywhere else that the presumption of exposure to herbicides applies.  Likewise, the benefit of the doubt would not be applicable to the tenuous and uncertain connection to herbicides through contact with aircraft as discussed above.

To the extent that this, or any other claim decided herein, is dependent on an assessment of the Veteran's credibility, again, the Board finds that the Veteran is not credible.  In particular, the Board notes the assertion regarding his secret missions in Vietnam discussed above, which are facially implausible, and his claim, addressed below, that he was treated for hypertension in service at the 832nd TAC Hospital at Cannon Air Force Base in New Mexico.  In a case where the only favorable evidence before the Board is in the form of the Veteran's statements, and where the Veteran is not credible, the claims based on the Veteran's rendition of the facts cannot succeed.

In summary, the Board does not find sufficient evidence that the Veteran was exposed to herbicides such as Agent Orange during his military service.  Therefore, service connection for the disabilities presumptively linked to such exposure is not warranted.  38 U.S.C.A. § 1116; 38 C.F.R. §§ 3.307, 3.309.  However, the Board will address the other theories for service connection as well.

Facts and Analysis

Diabetes

The Veteran's service treatment records do not show any complaints or symptoms of or treatment for diabetes mellitus in service.  There is no evidence that diabetes mellitus, type II, was manifested within one year of separation from service, let alone manifested to a compensable degree within that time period.  

In addition, the evidence of record shows that the Veteran was first diagnosed with and treated for diabetes in about 1992, nearly 30 years after service separation.  There is no medical evidence or opinion which links the Veteran's diabetes mellitus with his military service.  Therefore, the preponderance of the evidence of is against the claim and the benefit-of-the-doubt standard of proof does not apply.  38 U.S.C.A. § 5108(b).

Hypertension

The Veteran's service treatment records do not show any complaints or symptoms of or treatment for hypertension in service.  There is no evidence that hypertension was manifested within one year of separation from service, let alone manifested to a compensable degree within that time period.  

The Board has considered the Veteran's contentions that he was treated for hypertension at the 832nd TAC Hospital at Cannon Air Force Base in New Mexico prior to service separation.  In fact, in his statement submitted in March 2015, he stated that he was hospitalized for "weeks" at that facility for "chronic and exacerbating hypertension."  Review of the Veteran's service treatment records show that his service separation examination was conducted at the 832nd TAC Hospital at Cannon Air Force Base.  Other treatment at that facility includes for a fractured right 5th finger in April to June 1963; urethral discharge in April 1961 and September 1964; weakness in the right bicep in January 1964; and treatment for the common cold in July 1964.  There is no discussion of hypertension having been treated at the hospital, no indication of in-patient treatment there at any time, and no indication of treatment provided there near the time of his service separation in May 1965.  The service separation examination lists the following as significant medical information: childhood diseases, history of pain in the knee, history of car sickness, laceration to chin, and history of coughing up blood "about a year ago."  The examiner then stated, "Examinee denies all other significant medical and surgical history."  Based on this information, the Board finds that the Veteran is not credible in asserting that he was treated for hypertension at the 832nd TAC Hospital just prior to service separation.  

There is, as previously stated, no discussion of hypertension in the service treatment records or in the separation examination.  Notably, the Veteran's blood pressure reading at the time he entered service in 1960 was 140/86; at the time of service separation his blood pressure was recorded as 140/88.  Neither satisfies the accepted description of hypertension, namely, diastolic blood pressure that is predominantly 90 or greater and/or systolic blood pressure that is predominantly 160 or greater.  See 38 C.F.R. § 4.101, Diagnostic Code 7109, Note (1).

In light of the evidence and considerations discussed above, the Board finds that service connection for hypertension is not warranted.  There is no medical evidence or opinion which links the Veteran's hypertension with his military service.  Therefore, the preponderance of the evidence of is against the claim and the benefit-of-the-doubt standard of proof does not apply.  38 U.S.C.A. § 5108(b).

Prostate Cancer

The Veteran's service treatment records do not show any complaints or symptoms of or treatment for prostate cancer in service.  There is no evidence that prostate cancer, was manifested within one year of separation from service, let alone manifested to a compensable degree within that time period.  

In addition, the evidence of record shows that the Veteran was first diagnosed with and treated for prostate cancer in February 2011, more than 40 years after service separation.  There is no medical evidence or opinion which links the Veteran's prostate cancer with his military service.  Therefore, the preponderance of the evidence of is against the claim and the benefit-of-the-doubt standard of proof does not apply.  38 U.S.C.A. § 5108(b).



ORDER

New and material evidence having been submitted, the claim of service connection for diabetes mellitus, type II, is reopened and, to that extent only, the appeal is granted.

Entitlement to service connection for diabetes mellitus, type II, to include as due to herbicide exposure, is denied.

Entitlement to service connection for hypertension, to include as due to herbicide exposure, is denied.

Entitlement to service connection for prostate cancer, to include as due to herbicide exposure, is denied.



____________________________________________
Thomas H. O'Shay
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


